          Case 17-13281-mdc                 Doc        Filed 08/09/20 Entered 08/09/20 15:53:25                             Desc Main
                                                       Document      Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                                                    Eastern District of Pennsylvania

 In re: Patricia   L. Fitzgerald                                                                               Case No.       17-13281
           Debtor(s)

 Official Form 410S1                                                                                           Chapter 13

 Notice of Mortgage Payment Change                                                                                                            12/15


If you file a claim secured by a security interest in the debtor’s principal residence provided for under the debtor’s plan pursuant to
§ 1322(b)(5), you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002 1.

 Name of Creditor: Wilmington Savings Fund Society, FSB,                      Court claim no. (if known):      13-1
 as trustee of Stanwich Mortgage Loan Trust F

 Last four digits of any number                                               Date of payment change:           09-01-2020
 you use to identify the debtor’s
                                           1170
                                                                              Must be at least 21 days after
 account:
                                                                              date of this notice
                                                                                                                $1,925.96
                                                                              New total payment:
                                                                                                                 Principal, interest and escrow, if any
 Part 1: Escrow Account Payment Adjustment


 Will there be a change in the debtor’s escrow account payment?        YES
 Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis for the change.
 If a statement is not attached, explain why:

                       Current Escrow Payment:    $843.62                                          New Escrow Payment:      $633.69

 Part 2: Mortgage Payment Adjustment


 Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate note? NO

 Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law.
 If a notice is not attached, explain why:

                              Current Interest Rate:                                                         New Interest Rate:

             Current principal and interest payment:     $1,292.27                         New principal and interest payment:     $1,292.27

 Part 3: Other Payment Change


 Will there be a change in the debtor’s mortgage payment for a reason not listed above?         YES
 Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
 (Court approval may be required before the payment change can take effect.)

 Reason for change:

                    Current mortgage payment:$2,135.89                                           New mortgage payment: $1,925.96
           Case 17-13281-mdc                   Doc        Filed 08/09/20 Entered 08/09/20 15:53:25                             Desc Main
                                                          Document      Page 2 of 3




Part 4: Sign Here


The person completing the Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number if
Different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box:

     I am the creditor         X     I am the creditor’s authorized agent

                                   (Attach copy of Power of Attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge, information and
reasonable belief.



/s/Diane Tran                                                                    Date:08-09-2020
Signature

Print:   Diane Tran                                                              Title: Authorized Agent


Company:     Liepold, Harrison & Associates, PLLC


Address:    701 Highlander Blvd., Ste. 200
            Arlington, TX 76015

Contact Phone: (682) 808-5407                                                    Email:   dtran@ursusholdings.com
           Case 17-13281-mdc        Doc     Filed 08/09/20 Entered 08/09/20 15:53:25        Desc Main
                                            Document      Page 3 of 3


                                    UNITED STATES BANKRUPTCY COURT




 In Re: Patricia L. Fitzgerald                                              Case No. 17-13281


                  Debtor(s)
                                                                            Chapter 13

                                          CERTIFICATE OF SERVICE
        I hereby certify that on 08-09-2020, a true and correct copy of the foregoing Notice of Mortgage Payment
Change was served upon all interested parties pursuant to the Court’s CM/ECF system.

                                                     By: /s/Diane Tran
                                                     Wilmingon Savings Fund Society, FSB,    as trustee
                                                     of Stanwich Mortgage Loan Trust F
                                                     701 Highlander Blvd. , Ste 200
                                                     Arlington, TX 76015




 Debtor through the debtor’s attorney of record
 Patricia L. Fitzgerald
 1519 N. Center Avenue
 Feasterville Trevose, PA 19053

 Debtor’s Counsel
 JOSEPH L QUINN
 Ross, Quinn & Ploppert, P.C.
 192 S. Hanover Street, Suite 101
 Pottstown, PA 19464
 Trustee
 WILLIAM C. MILLER, Esq.
 Chapter 13 Trustee
 P.O. Box 1229
 Philadelphia, PA 19105
 U.S. Trustee
 United States Trustee
 Office of the U.S. Trustee
 200 Chestnut Street
 Suite 502
 Philadelphia, PA 19106
